Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 13, 2021

The Court of Appeals hereby passes the following order:

A21I0106. CIRCLE K STORES, INC. v. SHARON BELTON RIDLEY et al.

      On December 4, 2020, the trial court entered three orders - one granting the
plaintiffs’ motion for default judgment as to liability against Circle K Stores, Inc., one
striking Cirle K’s amended answer, and one denying Circle K’s motion to open
default. Circle K sought certificates of immediate review as to each order. The trial
court signed and entered the certificates on December 15, 2020. Circle K then filed
this application for interlocutory appeal. We, however, lack jurisdiction.
      Under OCGA § 5-6-34 (b), a party may request interlocutory review only if the
trial court certifies within ten days of entry of the order at issue that immediate review
should be had. A timely certificate of immediate review is a jurisdictional
requirement, see Von Waldner v. Baldwin/Cheshire, Inc., 133 Ga. App. 23, 24 (2)
(209 SE2d 715) (1974), and if the certificate of immediate review is not entered
within the prescribed ten-day period, it is untimely, and the party seeking review must
wait until the final judgment to appeal. See OCGA § 5-6-34 (b); Turner v. Harper,
231 Ga. 175, 176 (200 SE2d 748) (1973).
      Here, the certificates of immediate review were issued and entered eleven days
after entry of the orders on appeal. Circle K maintains that the certificates were timely
because the Richmond County Superior Court Clerk’s Office was closed on
December 14, 2020 due to COVID-19. In support, Circle K provided an affidavit
from an employee of the law firm involved in the case, who called the Richmond
County Superior Court Clerk’s Office on December 15, 2020 and asked the clerk on
the phone if the court was closed the preceding day, January 14. The affiant stated
that the clerk on the phone told her that the office was closed “due to COVID-19.”
However, no emergency order from the Richmond County Superior Court indicating
that the office was in fact closed on December 14 was included with the application
materials. Without verification of the court closure from the Richmond County
Superior Court, the certificates of immediate review must be considered untimely.
Accordingly, we lack jurisdiction to consider this application, which is hereby
DISMISSED.


                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       01/13/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.